                                                                                8/26/2019
                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF MONTANA

                                 HELENA DIVISION



 DANIEL B. BURNETT and
 RHONDA BURNETT,
                                                  No. CV 19-45-H-SEH
                             Plaintiffs,

 vs.                                              ORDER

 PACIFICSOURCE HEALTH PLANS,
 TERESA SMITH, ADVAN CED
 MEDICAL REVIEWS, LLC, and
 JOHN DOE,

                             Defendants.

                                  INTRODUCTION

       Pending before the Court are: (I) Plaintiffs' Motion for Remand; 1 (2)

Defendants PacificSource Health Plans' and Teresa Smith's Motion to Dismiss

Claims of Rhonda Burnett;2 and (3) Defendant Teresa Smith's Motion for


       1
           Doc. 12.
       2
           Doc. 15.
Summary Judgment. 3 The motion to remand will be addressed first.

          Plaintiffs Daniel and Rhonda Burnett filed this action against Defendants

PacificSource Health Plans ("PacificSource"), Teresa Smith, Advanced Medical

Reviews, LLC, and John Doe (collectively "Defendants") in the Montana Eighth

Judicial District Court, Cascade County, on May 30, 2019. Five claims were

asserted: (I) breach of contract; (2) insurance bad faith under Mont. Code Ann. §

33-18-242; (3) insurance bad faith against Smith under§ 33-18-201; (4) tortious

conduct and bad faith; and (5) interference with contract. 4

      Defendants removed to this Court on July 2, 2019, asserting that Smith, the

sole non-diverse party, was fraudulently joined to defeat diversity jurisdiction and

prevent removal. 5 Plaintiffs moved to remand on July 12, 2019, alleging improper

removal for lack of diversity. 6

                                   BACKGROUND

      The Complaint alleges PacificSource improperly denied Daniel Burnett's

request as "a qualified policyholder of a PacificSource Health Plan" 7 to

      3
          Doc. 3.
      4
          See Doc. 11.
      5
          See Doc. I at ,i 9.
      6
          See Doc. 12.
      7
          Doc. 11 at ,i I.

                                           2
preapprove a covered surgical procedure. 8 Plaintiffs also allege that

"PacificSource has refused to allow and pay for the surgery recommended ... and

the follow-up medical care, claiming the surgery is not medically necessary .... " 9

        In May 2019-some nine months after Pacific Source denied Daniel

Burnett's claim, and approximately ten days before the Complaint was filed-the

Complaint asserts "Plaintiffs contacted Teresa Smith, an employee of

PacificSource," 10 and that Smith "refused to pay claims without conducting a

reasonable investigation ... and neglected to attempt in good faith to effectuate

prompt, fair, and equitable settlements of claims in which liability has become

reasonably clear." 11

                                          DISCUSSION

I.     Motion to Remand

       A defendant may remove an action from state court only if the action could

have been brought in the federal district court originally. 12 Removal on diversity

       8
            See Doc. 11 at ,r 8.
       9
            Doc. 11 at ,r 8.

          Doc. 11 at ,r 21. Defendants allege in their Notice of Removal that Smith "worked in
       10

the customer service department, answering general questions about members' coverage under
applicable health plans." Doc. I at ,r 17.
       11
            Doc. 11 at ,r 23.
       12
            See 28 U.S.C. § 144l(a); Jackson v. S. Cal. Gas Co., 881 F.2d 638,641 (9th Cir. 1989).

                                                 3
grounds requires complete diversity of citizenship. 13 Each plaintiff, with few

exceptions, must be diverse from each defendant. 14 "However, if, viewing the

facts most favorably towards the plaintiff, 'the plaintiff fails to state a cause of

action against a resident defendant, and the failure is obvious according to the

settled rules of the state, the joinder of the resident defendant is fraudulent' and

the defendant may be disregarded for the purpose of determining diversity

jurisdiction." 15

       "[T]he party invoking federal court jurisdiction on the basis of fraudulent

joinder bears a 'heavy burden' since there is a 'general presumption against

fraudulentjoinder."' 16 If there is doubt about the right to remove, the case should

be remanded to state court. 17

       The issue here is whether, under Montana law, Plaintiffs have pleaded a

claim for which Smith could face liability. The Complaint alleges that Smith



       13
            See Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001).
       14
            Morris, 236 F.3d at 1067.
       15
        Isaacs v. Broida, 358 F. App'x. 874, 876 (9th Cir. 2009) (quoting McCabe v. Gen.
Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987)).
       16
          Weeping Hollow Ave. Tr. v. Spencer, 831 F.3d 1110, 1113 (9th Cir. 2016) (quoting
Hunter v. Philip Morris USA, 582 F.3d I 039, I 046 (9th Cir. 2009)).
       17
          See Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003)
(citing Gaus v. Miles, Inc., 980 F.2d 564,566 (9th Cir. 1992)).

                                                  4
committed statutory bad faith by violating Mont. Code Ann.§ 33-18-201 (4) and

(6). 18 Defendants respond that the Complaint fails to state a cause of action

against Smith. 19 Defendants are correct.

       Montana's Unfair Trade Practices Act ("UTPA") regulates the conduct of
            20
insurers.        Section 33-18-242 permits an action against an insurer for, inter alia,

violation of§ 33-18-201(4) and (6). Section 33-18-201(4) prohibits a carrier

from refusing to pay claims without conducting a reasonable investigation based

upon all available information. 21 Section 33-18-201(6) prohibits neglecting to

attempt in good faith to effectuate prompt, fair, and equitable settlements of claims

in which liability has become reasonably clear. 22

      Montana courts have recognized claims against individuals, as well as

insurers, under§ 33-18-201. 23 Claims against individuals require, however, that

the named defendant commit the unfair trade practice "with such frequency as to




      18
           See Doc. 11 at~ 23.
      19
           See Doc. 1 atil 21.
      20
           See Mont. Code Ann.§ 33-18-201 (2019).
      21
           See Mont. Code Ann.§ 33-18-201(4) (2019).
      22
           See Mont. Code Ann.§ 33-18-201(6) (2019).
      23
           See O'Fallon v. Farmers Ins. Exch., 859 P.2d 1008, 1014 (Mont. 1993).

                                                5
indicate a general business practice." 24 Violations indicating a general business

practice can be established by showing that multiple violations occurred in one

claim or that multiple violations occurred by the same company in different

cases. 25

       Here, the Complaint alleges that Smith acted "with such frequency as to

indicate a general business practice." 26 However, "[a] single instance of alleged

wrongdoing by [Smith] is insufficient to support an inference that her conduct was

'of such frequency as to indicate a general business practice .... ' Such an

inference could reasonably be inferred as to a corporation in the business of

insurance or claims adjusting, See Soanes, 27 but not as to an individual employee

of [PacificSource] acting within the scope of her employment" 28 as a customer

service representative.




       24
        Strizic v. Nw. Corp., 2015 WL 1275404, at *2 (D. Mont. Mar. 19, 2015) (quoting
Mont. Code Ann. § 33-18-201) .
       25
         Leaphart v. Nat'[ Union Fire Ins. Co. of Pittsburgh, Pa., 2016 WL 81234, at *2 (D.
Mont. Jan. 7, 2016) (citing Cookv. Principal Mui. Life Ins. Co., 784 F. Supp. 1513, 1518 (D.
Mont. 1990)).
       26
            Doc. 11 at ,i 23.
       27
            Soanes v. Carolina Cas. Ins. Co., 2010 WL 5607045 (D. Mont. 2010).
       28
            Strizic, 2015 WL 1275404, at *2 (quoting Mont. Code Ann.§ 33-18-201).

                                                6
        Generally, under Montana law, a corporation's employees and agents are

"shielded from personal liability for acts taken on behalf of the corporation." 29

However, an agent may be held personally liable where "the agent was personally

negligent or that the agent's actions were tortious in nature." 30 There is no "bright

line between tortious conduct committed by a corporate agent which subjects him

to personal liability, and conduct which may cause another party damage, but is

nonetheless not actionable in a personal sense due to the corporate presence." 31

Actions that "are motivated and taken in the furtherance of corporate purposes,

policies and interests" are usually protected by the corporate shield doctrine. 32

Personal liability may attach if: (1) a tort is committed "for private benefit, or

because of personal feelings and purposes relative to a third party;" 33 (2) where

there is malice,34 or (3) if the action was taken "with the intent to harm the


       29
         Sherner v. Nat'/ Loss Control Servs. Corp., 124 P.3d 150, 155 (Mont. 2005) (quoting
Crystal Springs Trout Co. v. First State Banko/Froid, 732 P.2d 819,823 (Mont. 1987)).
       3o   Id.
       31
            Ammondson v. Nw. Corp., 220 P.3d 1, 22 (Mont. 2009).
       32
         Phillips v. Mont. Educ. Ass 'n, 610 P.2d 154, 158 (Mont. 1980); see also Bottrell v. Am.
Bank, 773 P .2d 694, 708-09 (Mont. 1989).
       33
            Phillips, 610 P.2d at 158.
       34
          Phillips, 610 P.2d at 158 (finding that employees of corporation whose actions were
within scope of their employment, designed without malice, and in furtherance of corporate
interests were shielded from personal liability).

                                                7
plaintiff." 35 Knowing, active involvement in tortious conduct also may give rise to
                                                                                      \
personal liability. 36

       In this case, it is undisputed that Smith was an employee of PacificSource. 37

No allegation supports any exception to the corporate shield.

       This case is grounded in PacificSource's partial denial of a preauthorization

request for Burnett's surgery. That process, including Burnett's appeals, was

completed prior to Plaintiffs speaking with Smith. 38 The Complaint does not state

any fact from which the Court could infer that Smith's acts were outside the scope

of her employment, that Smith's acts were of such frequency as to indicate general

business practice, or that Smith's acts were for her "own pecuniary benefit and

against the best interests of the corporation.'' 39 Plaintiffs' assertion that Smith

acted "with such frequency as to indicate a general business practice" 40 is

insufficient to reasonably infer any fact that would support a claim for which



       3
           '   Phillips, 610 P.2d at 158 (citations omitted).
      36
          See Castro v. ExxonMobil Oil Corp., 2012 WL 523635, *3 (D. Mont. Feb. 16, 2012);
Williams v. DeVinney, 856 P.2d 546,550 (Mont. 1993).
      37
               See Doc. 18 at~ 20.
      38
               See Doc. 11 at~~ 8-9.
      39
               Kuhns v. Scott, 853 P.2d 1200, 1204 (Mont. 1993) (citation omitted).
      40
               Doc. 11 at ~ 23.

                                                      8
Smith-an employee of a corporation who is otherwise protected from suit by

Montana public policy-could face liability.

       Defendants' Notice ofRemoval 41 contains adequate factual allegations

supporting fraudulent joinder. Facts sufficient to state an independent claim for

relief against Smith are not well-pleaded. Diversity, absent Smith, is complete.

Removal was proper. Plaintiffs' Motion for Remand42 is denied.

II.   Motion to Dismiss

      Plaintiffs allege Rhonda Burnett suffered loss of consortium as a part of bad

faith claims asserted. 43 Defendants assert that the Complaint fails to satisfy

necessary pleading standards for a loss of consortium claim. 44

      Federal Rule of Civil Procedure 8(a)(2) requires a pleading "contain a 'short

and plain statement of the claim showing that the pleader is entitled to relief. "' 45

Rule S's pleading standard "demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation." 46 "To survive a motion to


      41
           Doc. I.
      42
           Doc. 12.
      43
           See Doc. 11 at ,i,i 17, 24.
      44
           See Doc. 16.
      4
       '   Ashcroji v. Iqbal, 556 U.S. 662, 677 (2009) (quoting Fed. R. Civ. P. 8(a)(2)).
      46
           Iqbal, 556 U.S. at 678 (citing Bell At!. Corp. v. Twombly, 550 U.S. 544,555 (2007)).

                                                  9
dismiss, a complaint must contain sufficient factual matter, accepted as true, to

 'state a claim to relief that is plausible on its face. "' 47 A facially plausible

complaint "pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." 48 In considering

the motion, a court "must accept all factual allegations in the complaint as true and

construe them in the light most favorable to the non-moving party." 49 However, a

court is not required to accept as true allegations that are merely conclusory,

unwarranted deductions of fact, or unreasonable inferences. 50

       "Montana allows loss of consortium claims by a husband or wife whose

spouse has been killed or injured." 51 While loss of consortium claims are

derivative in nature, they are independent claims, and thus require a factual basis

in support. 52


       47
            Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).
       48
            Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).
       49
         Fleming v Pickard, 581 F.3d 922,925 (9th Cir. 2009) (citing Turner v. Cook, 362 F.3d
1219, 1225 (9th Cir. 2004)).
       50
         See Sprewell v. Golden St. Warriors, 266 F.3d 979, 988 (9th Cir. 2001) (citing Mullis v.
U.S. Bankr. Ct., 828 F.2d 1385, 1388 (9th Cir. 1987)).
       51
            Bear Med. v. United States, 192 F. Supp. 2d 1053, 1067 (D. Mont. 2002)
       52
          See Keele v. St. Vincent Hosp. & Health Care Ctr., 852 P.2d 574, 577 (Mont. 1993);
see also Gunningv. Gen. Motors Corp., 779 P.2d 64, 66 (Mont. 1989) (citing Bain v. Gleason,
726 P.2d 1153 (Mont. 1986)).

                                                 10
      Here, Plaintiffs failed to allege any facts regarding Rhonda Burnett's

claimed loss of consortium. The bare conclusion that "PacificSource is liable for

all tort damages, including ... loss of consortium suffered by Rhonda" 53 is

insufficient. Plaintiffs have failed "to state a claim to relief that is plausible on its

face." 54 Dismissal under Rule 12(b)(6) is appropriate.

      ORDERED:

       1. Plaintiffs' Motion for Remand 55 is DENIED. Defendant Teresa Smith is

DISMISSED without prejudice.

      2. Defendants PacificSource Health Plans' and Teresa Smith's Motion to

Dismiss Claims of Rhonda Burnett56 is GRANTED.

      3. Plaintiff Rhonda Burnett's claimed loss of consortium is DISMISSED

WITHOUT PREJUDICE.

      4. Defendant Teresa Smith's Motion for Summary Judgment57 is DENIED

as MOOT.




      53
           Doc. 11 at ,r 17.
      54
           Twombly, 550 U.S. at 570.
      55
           Doc. 12.
      56
           Doc. 15.
      57
           Doc. 3.

                                           11
The caption will be amended to reflect the dismissal of Teresa Smith.

DATED this   IJ.l,-t:/:;y of August, 2019.



                               ~(,V»J
                                  United States District Judge




                                    12
